DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art by the invention it pertains. Currently, the abstract disclose a strain gauge and the respective components it includes but does not disclose an improvement made by the strain gauge to the art. 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Strain Gauge with Improved Stability.

Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms, which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 15 of U.S. Application No. 16/650553 (US Pub 20200292294) to Misaizu et al (hereinafter “Misaizu”).

Although the conflicting claims are not identical, they are not patentably distinct from each other because in claims 9-11 of the instant application, applicants claims, a strain gauge comprising: a flexible resin substrate; a functional layer formed of a metal, an alloy, or a metal compound, directly on one surface of the substrate; and a resistor formed of a film that includes Cr, CrN, and Cr2N and into which an element included in the functional layer is diffused, on one surface of the functional layer, wherein a gauge factor of the strain gauge is 10 or more, and 2N, on one surface of the functional layer; and an insulating resin layer with which the resistor is coated.
The missing limitations of the gauge factor and expansion coefficient found in claim 9 of the instant application can be found in claims 3 and 14 of Misaizu.

Claim 10 of the instant application corresponds to limitations found in claims 3 and 15 of Misaizu.
Claim 11 of the instant application corresponds to limitations found in claims 1 and 3 of Misaizu.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Moelkner et al US20050188769 (hereinafter “Moelkner”) discloses a micromechanical pressure sensor and a method for producing a micromechanical pressure sensor. This pressure sensor has 
However, Moelkner discloses the functional layer includes one or more metals selected from the group consisting of Cr, Ti, V, Nb, Ta, Ni, Y, Zr, Hf, Si, C, Zn, Cu, Bi, Fe, Mo, W, Ru, Rh, Re, Os, Ir. Pt, Pd. Ag, Au, Co, Mn, and Al; an alloy of any metals from among the group; or a compound of any metal from among the group, the functional layer includes one alloy selected from the group consisting of FeCr, TiAl, FeNi, NiCr, and CrCu., the functional layer protects the resistor from oxidation; suppresses movement of oxygen and moisture present in the substrate into the resistor; and/or improves adhesion between the substrate and the resistor.
Wakamatsu et al US5914168 (hereinafter “Wakamatsu”) discloses a magnetic recording medium able to cope with low flying height of the magnetic head in a CSS system and having fine surface roughness, wherein (1) a metal layer having columnar protrusions formed by the filming of Ti or the like or (2) a resin layer or glass resin layer having irregularly distributed through-holes are provided on the substrate of a magnetic recording medium to impart roughness (texture). (Fig 1-22, Col 3 line 39- Col 10 line 63)


Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/NIGEL H PLUMB/            Examiner, Art Unit 2855